Citation Nr: 1816859	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD), rated as noncompensable prior to June 19, 2014, and 10 percent thereafter.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Anderson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1997 to March 2005, January 2006 to September 2007, November 2007 to September 2010, and September 2010 to May 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In an August 2017 supplement statement of the case (SSOC) notice response, the Veteran stated that he wished to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased initial rating for GERD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  In his August 2017 SSOC notice response, the Veteran explicitly stated that he wished to withdraw his appeal.  This response followed the August 2017 SSOC addressing the issues listed on the cover page of this decision.  As there remain no allegations of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeals on these issues and they are dismissed.


ORDER


The appeal as to the issue of entitlement to an increased initial rating for GERD is dismissed.

The appeal as to the issue of entitlement to service connection for tinnitus is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


